UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-51916 ICON Leasing Fund Eleven, LLC (Exact name of registrant as specified in its charter) Delaware 20-1979428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 ParkAvenue, 36th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares of limited liability company interests of the registrant on August 13, 2012 is 362,656. ICONLeasing Fund Eleven,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Income 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in notes receivable Current portion of net investment in finance leases Asset held for sale, net Other current assets Total current assets Non-current assets: Net investment in notes receivable, less current portion Net investment in mortgage note receivable Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $6,376,773 and$19,249,518, respectively) Investments in joint ventures Deferred tax asset, net Other non-current assets Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of long-term debt $ - $ Derivative financial instrument - Due to Manager and affiliates Accrued expenses and other liabilities Total current liabilities Non-current liabilities: Long-term debt, less current portion - Total Liabilities Commitments and contingencies (Note 13) Equity: Members' Equity: Additional members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations and Comprehensive Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue and other income: Finance income $ Rental income Income (loss) from investments in joint ventures ) ) Net gain on sales of leased equipment - - - Gain on extinguishment of debt - - Litigation settlement - - Total revenue and other income Expenses: Administrative expense reimbursements - Manager General and administrative Vessel operating expense - - Depreciation Impairment loss - Interest Gain on derivative financial instruments ) Total expenses Income before income taxes Provision for income taxes ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to Fund Eleven $ Net income attributable to Fund Eleven allocable to: Additional Members $ Manager $ Comprehensive income: Net income $ Change in valuation ofderivative financial instruments Currency translation adjustments ) ) Total comprehensive income Less: Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Fund Eleven $ Weighted average number of additional shares of limited liability company interests outstanding Net income attributable to Fund Eleven per weighted average additional share of limited liability company interests outstanding $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity Members' Equity Additional Shares of Limited Liability Company Interests Additional Members Manager Accumulated Other Comprehensive Loss Total Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2011 $ $ ) $ ) $ $ $ Net income - - Change in valuation of derivative financial instrument - Currency translation adjustments - Cash distributions - ) ) - ) ) ) Balance, March 31, 2012 (unaudited) ) ) Net income - - Change in valuation of derivative financial instrument - Currency translation adjustments - - - ) ) - ) Cash distributions - ) ) - ) ) ) Balance, June 30, 2012 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Finance income ) ) Rental income paid directly to lenders by lessees ) ) (Income) loss from investments in joint ventures ) Net gain on sales of leased equipment - ) Depreciation Impairment loss Amortization of deferred time charter expense - Interest expense paid directly to lenders by lessees Interest expense from amortization of debt financing costs - Gain on debt extinguishment ) - Gain on derivative financial instruments ) ) Deferred tax provision (benefit) ) ) Changes in operating assets and liabilities: Collection of finance leases Other assets ) ) Accrued expenses and other liabilities ) ) Due to Manager and affiliates ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Investment in notes receivable ) - Proceeds from sales of leased equipment Principal repayment on notes receivable Distributions received from joint ventures in excess of profits Other assets - ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from revolving line of credit, recourse - Repayment of revolving line of credit, recourse ) ) Repayment of long-term debt ) ) Cash distributions to members ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on long-term debt paiddirectly to lenders by lessees $ $ Exchange of noncontrolling interest in a joint venture fornotes receivable $ - $ See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) Basis of Presentation and Consolidation The accompanying consolidated financial statements of ICON Leasing Fund Eleven, LLC (the “LLC”) have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. In the opinion of the manager, ICON Capital Corp., a Delaware corporation (the “Manager”), all adjustments, which are of a normal recurring nature, considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2011. The results for the interim period are not necessarily indicative of the results for the full year. Certain reclassifications have been made to the accompanying consolidated financial statements in prior periods to conform to the current presentation. Credit Quality of Net Investment in Notes Receivable, Mortgage Note Receivable and Direct Finance Leases and Allowance for Credit Losses The Manager weighs all credit decisions based on a combination of external credit ratings as well as internal credit evaluations of all borrowers. A borrower’s credit is analyzed using those credit ratings as well as the borrower’s financial statements and other financial data deemed relevant. As the LLC’s net investment in notes receivable, mortgage note receivable and direct finance leases (each, a “Note” and, collectively, the “Notes”) are limited in number, the LLC is able to estimate the allowance for credit losses based on a detailed analysis of each Note as opposed to using portfolio based metrics and allowance for credit losses. Notes are analyzed quarterly and categorized as either performing or non-performing based on payment history. If a Note becomes non-performing due to a borrower’s missed scheduled payments or failed financial covenants, the Manager analyzes whether a reserve should be established or whether the Note should be restructured.
